Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  December 11, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152613(65)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  THE LUBRIZOL CORPORATION,                                                                   Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellant,
                                                             SC: 152613
  v                                                          COA: 325541
                                                             Ct of Claims: 14-000143-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorneys Jonathan A. Feldman and Eric A. Tresh to appear and practice on behalf
  of plaintiff-appellant under MCR 8.126(A) is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 11, 2015